     Case 2:18-cv-00244-SAB    ECF No. 36   filed 03/11/19   PageID.304 Page 1 of 18




 1       ROBERT W. FERGUSON
         Eric Newman, WSBA No. 31521
 2
         Assistant Attorney General
 3       Office of the Attorney General of Washington
         Antitrust Division
 4       800 Fifth Avenue, Suite 2000
         Seattle, WA 98104-3188
 5       (206) 442-4498
 6
 7                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 8
        JOSEPH STIGAR, individually and
 9      on behalf of all others similarly
        situated,
10                                              NO. 2:18-cv-00244-SAB
                                     Plaintiff, NO. 2:18-cv-00246-SAB
11                                              NO. 2:18-cv-00247-SAB
                          v.
12
        DOUGH DOUGH, INC. et al.,
13
                                  Defendants.
14
        MYRRIAH RICHMOND and                      AMICUS CURIAE BRIEF BY THE
15      RAYMOND ROGERS, individually              ATTORNEY GENERAL OF
        and on behalf of all others similarly     WASHINGTON
16      situated,
17                                  Plaintiffs,
18                        v.
19      BERGEY PULLMAN INC. et al.,
20                                Defendants.
21
22

           AMICUS CURIAE BRIEF BY THE                              ATTORNEY GENERAL OF WASHINGTON
                                                                             Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                               800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                Seattle, WA 98104-3188
                                                                               (206) 464-7744
     Case 2:18-cv-00244-SAB   ECF No. 36   filed 03/11/19   PageID.305 Page 2 of 18




 1      ASHLIE HARRIS, individually and
        on behalf of all others similarly
 2      situated,
 3                                  Plaintiff,
 4                       v.
 5      CJ STAR, LLC, et al.,
 6                               Defendants.
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

           AMICUS CURIAE BRIEF BY THE                             ATTORNEY GENERAL OF WASHINGTON
                                                                            Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                              800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                               Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 2:18-cv-00244-SAB            ECF No. 36         filed 03/11/19       PageID.306 Page 3 of 18




 1                                            TABLE OF CONTENTS
 2       I.      INTRODUCTION AND STATEMENT OF INTEREST .................. 1

 3       II.     ARGUMENT....................................................................................... 1

 4               A. State Antitrust Laws Are Not Mere Mirror Images Of The
                    Federal Antitrust Laws .................................................................. 1
 5
                 B. Franchise Agreements Have Both Vertical And Horizontal
 6                  Components................................................................................... 6

 7               C. Whether A No-Poach Provision Is Reasonably Necessary To A
                    Larger Procompetitive Activity Is A Question Of Fact ................ 7
 8
         III.    CONCLUSION ................................................................................. 10
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

              AMICUS CURIAE BRIEF BY THE                               i                ATTORNEY GENERAL OF WASHINGTON
                                                                                                  Antitrust Division
              ATTORNEY GENERAL OF WASHINGTON                                                 800 Fifth Avenue, Suite 2000
              NO. 2:18-CV-00244, 246, 247-SAB                                                  Seattle, WA 98104-3188
                                                                                                    (206) 464-7744
     Case 2:18-cv-00244-SAB             ECF No. 36         filed 03/11/19        PageID.307 Page 4 of 18




 1                                          TABLE OF AUTHORITIES
 2                                                            Cases

 3       Am. Motor Inns. v. Holiday Inns,
          521 F.2d 1230 (3d Cir. 1975) ............................................................................ 7
 4
         Am. Needle, Inc. v. Nat’l Football League,
 5        560 U.S. 183 (2010) .......................................................................................... 8

 6       Blewett v. Abbott Labs.,
           86 Wash. App. 782, 938 P.2d 842 (1997) ..................................................... ...4
 7
         Broadcast Music Inv. v. CBS,
 8         441 U.S. 1 (1979) .............................................................................................. 7

 9       California v. Arc America Corp.,
          490 U.S. 93 (1989) ........................................................................................1, 2
10
         Freeman v. San Diego Ass’n of Realtors,
11         322 F.3d 1133 (9th Cir. 2003)........................................................................... 7

12       Leegin Creative Leather Prods., Inc. v. PSKS, Inc.,
           551 U.S. 877 (2007) ......................................................................................... 6
13
         Mandeville Island Farms, Inc. v. Am. Crystal Sugar Co.,
14        334 U.S. 219 (1948) .......................................................................................... 6

15       NCAA v. Board of Regents,
          468 U.S. 85 (1984) ............................................................................................ 7
16
         Panag v. Farmers Ins. Co.,
17         166 Wash. 2d 27, 204 P.3d 885 (2009)............................................................. 4

18       Regents of the Univ. of Cal. v. ABC,
           747 F.2d 511 (9th Cir. 1984)............................................................................. 7
19
         State v. LG Elecs., Inc.,
20         186 Wash. 2d 1 (2016) .................................................................................. 4, 5

21       State v. Reader’s Digst Ass’n, Inc.,
           81 Wash. 2d 259, 501 P.2d 290 (1972)............................................................. 4
22

           AMICUS CURIAE BRIEF BY THE                                    ii                ATTORNEY GENERAL OF WASHINGTON
                                                                                                     Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                                       800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                                        Seattle, WA 98104-3188
                                                                                                       (206) 464-7744
     Case 2:18-cv-00244-SAB              ECF No. 36          filed 03/11/19         PageID.308 Page 5 of 18




 1                                                             Statutes

 2       15 U.S.C. § 1......................................................................................................... 6

 3       15 U.S.C. § 15c ..................................................................................................... 5

 4       RCW 19.86.030 .................................................................................................... 1

 5       RCW 19.86.080 .................................................................................................... 5

 6       RCW 19.86.920 .................................................................................................... 4

 7                                                     Other Authorities

 8       Alan Krueger & Orley Ashenfelter,
           Theory and Evidence on Employer Collusion in the Franchise Sector at 27-28
 9         (July 2018)......................................................................................................... 9

10

11
12
13

14
15
16

17
18
19

20
21
22

           AMICUS CURIAE BRIEF BY THE                                      iii                ATTORNEY GENERAL OF WASHINGTON
                                                                                                        Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                                          800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                                           Seattle, WA 98104-3188
                                                                                                          (206) 464-7744
     Case 2:18-cv-00244-SAB     ECF No. 36    filed 03/11/19   PageID.309 Page 6 of 18




 1              I.     INTRODUCTION AND STATEMENT OF INTEREST

 2             The Attorney General of Washington (State) respectfully submits this

 3       amicus brief to aid the Court’s assessment of the state antitrust law claims,

 4       RCW 19.86.030, in this matter. As the primary enforcer of the Washington

 5       State Consumer Protection Act (CPA)—which contains the State’s antitrust

 6       laws—the Attorney General has a pronounced interest in the correct

 7       interpretation and development of the CPA. Particularly so in this matter; as

 8       noted in the State’s leave to file, in the past year, the State has investigated over

 9       100 nationwide franchisors that have included no-poach provisions in their

10       franchise agreements, and has successfully resolved virtually all of those

11       matters. In addition, the State has filed an enforcement action in state court

12       against a national franchisor, and successfully defeated a motion to dismiss.

13             To be clear, the State is not taking a position on the merits of these suits.

14       Rather, the State seeks to provide the Court with relevant legal principles and

15       cases that may inform the Court’s analysis of the extent to which Washington

16       State’s antitrust laws can and do differ from their federal counterparts.

17                                      II.    ARGUMENT

18       A.    State Antitrust Laws Are Not Mere Mirror Images Of The Federal
               Antitrust Laws
19
               It is well settled that state antitrust laws can and do follow different paths
20
         than their federal counterparts. This principle was firmly enshrined by the U.S.
21
         Supreme Court in California v. Arc America Corp., 490 U.S. 93 (1989). In Arc
22

           AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                               Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                       1                         (206) 464-7744
     Case 2:18-cv-00244-SAB     ECF No. 36    filed 03/11/19   PageID.310 Page 7 of 18




 1       America, four states sought to recover treble damages as a result of a
 2       nationwide conspiracy to fix the prices of cement. The district court denied the

 3       states’ claims on a settlement fund in the matter because the federal antitrust

 4       laws do not permit recovery of monetary damages for indirect purchasers—i.e.,

 5       entities that did not directly purchase the product at issue from the price-fixing

 6       defendants, and who instead acquired it through a third-party, such as a

 7       reseller. 1 The four states—all indirect purchasers of the price-fixed cement—

 8       argued that they were entitled to monetary relief under their respective state

 9       antitrust laws, which did permit indirect purchasers to recover damages. Both

10       the district court and the Ninth Circuit held that the states were not entitled to

11       any recovery, reasoning that “[s]uch statutes are clear attempts to frustrate the

12       purposes and objective of Congress,” that the state antitrust laws at issue

13       conflicted directly with federal law as construed in Illinois Brick, and were pre-

14       empted by federal law. Arc America, 490 U.S. at 99.

15
16

17             1
                   Section 4 of the Clayton Act provides that “any person … injured in his

18       business or property by reason of [an antitrust violation] may sue . . . in any

19       district court in the United States.” 15 U.S.C. § 15. In Illinois Brick Co. v.

20       Illinois, the U.S. Supreme Court held that only direct purchasers of a price-fixed

21       product were “injured in [their] business or property” within the meaning of

22       Section 4. 431 U.S. 720, 729 (1977).

           AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                               Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                       2                         (206) 464-7744
     Case 2:18-cv-00244-SAB      ECF No. 36   filed 03/11/19   PageID.311 Page 8 of 18




 1             The Supreme Court disagreed and reversed. The Court acknowledged the
 2       “long history of state common-law and statutory remedies against monopolies

 3       and unfair business practices” and that “plain[ly], this is an area traditionally

 4       regulated by the States.” Id. at 101. The Court concluded that that while

 5       congressional policies rightly inform the contours of relief under the federal

 6       antitrust laws, it is inappropriate to view those policies as “defining what

 7       federal laws allows States to do under their own antitrust law.” Id. at 103. The

 8       Court also dismissed concerns that permitting indirect purchaser recovery under

 9       state antitrust laws could impose multiple liability on defendants, noting that

10       “state causes of action are not pre-empted solely because they impose liability

11       over and above that authorized by federal law.” Id. (citation omitted).2

12             As Arc America demonstrates, state antitrust laws are not beholden to

13       their federal counterparts. Consistent with that principle, the CPA and the cases

14
15             2
                   One area in which state antitrust laws and federal antitrust laws have

16       diverged is the treatment of resale price maintenance—the practice by which

17       manufacturers and resellers agree to set a price floor for the manufacturer’s

18       goods. While federal antitrust laws analyze these agreements under the rule of

19       reason, See Leegin Creative Leather Prods v. PSKS, Inc., 551 U.S. 877 (2007),

20       several states continue to regard these agreements as per se illegal. See, e.g.,

21       People v. Dermaquest, Inc., Case No. RG 10497526 (Cal. Super. Ct. Alameda

22       County Feb. 23, 2010) (permanent injunction on minimum RPM agreements).

           AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                               Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                       3                         (206) 464-7744
     Case 2:18-cv-00244-SAB     ECF No. 36     filed 03/11/19   PageID.312 Page 9 of 18




 1       interpreting it overwhelmingly demonstrate that federal judicial interpretations
 2       are guiding, but not binding, on state courts determining what conduct violates

 3       the CPA. RCW 19.86.920 (“[I]n construing this act, the courts be guided by

 4       final decisions on the federal courts . . . interpreting the various federal statutes

 5       dealing with the same or similar matters . . . .”). The Washington State Supreme

 6       Court has reaffirmed this relationship, noting time and again that “RCW

 7       19.86.920 does not adopt any federal judicial precedents . . . [and] [i]n the final

 8       analysis, the interpretation of [the CPA] is left to the state courts.” State v.

 9       Reader’s Digst Ass’n, Inc., 81 Wash. 2d 259, 275, 501 P.2d 290, 301 (1972);

10       see also Panag v. Farmers Ins. Co., 166 Wash. 2d 27, 47, 204 P.3d 885, 894

11       (2009). As one court put it, “[t]he directive to be guided by federal law does not

12       mean that we are bound to follow it.” Blewett v. Abbott Labs., 86 Wash. App.

13       782, 787, 938 P.2d 842 (1997).

14             Thus, while Washington’s antitrust laws do track their federal

15       counterparts in a variety of respects, Washington courts have departed from

16       federal law “for [] reason[s] rooted in our own statutes or case law . . . .”

17       Blewett, 86 Wash. App. at 788; see also State v. LG Elecs., Inc., 186 Wash. 2d

18       1, 10-11 (2016) (“[W]e have declined to follow federal law where the language

19       and structure of the CPA departs from otherwise analogous federal

20       provisions.”). For example, the Attorney General is authorized to bring antitrust

21       actions on behalf of indirect purchasers to recover restitution on their behalf.

22

           AMICUS CURIAE BRIEF BY THE                                 ATTORNEY GENERAL OF WASHINGTON
                                                                                Antitrust Division
           ATTORNEY GENERAL OF WASHINGTON                                  800 Fifth Avenue, Suite 2000
           NO. 2:18-CV-00244, 246, 247-SAB                                   Seattle, WA 98104-3188
                                                        4                         (206) 464-7744
 Case 2:18-cv-00244-SAB     ECF No. 36    filed 03/11/19   PageID.313 Page 10 of 18




 1    RCW 19.86.080; id. at 790 (bar on indirect purchaser recovery by private
 2    parties does not apply to the Attorney General). In addition, in contrast to the

 3    federal parens patriae statute, there is no statute of limitations on the State’s

 4    authority to bring parens actions under RCW 19.86.080 to recovery monetary

 5    relief. LG Elecs., Inc., 186 Wash. 2d at 17; compare 15 U.S.C. § 15c (4-year

 6    limitations period) with RCW 19.86.080 (no limitations period provided).

 7          Here, a state court has already rendered a decision relevant to the present

 8    matter. As the State noted in its Motion for Leave, it is currently in litigation

 9    with Jersey Mike’s Franchise Systems, Inc. (Jersey Mike’s) in King County

10    Superior Court regarding its use of no-poach provisions. Jersey Mike’s filed a

11    motion to dismiss the State’s lawsuit where it argued, among other things, that

12    its franchise agreements “are undeniably vertical agreements that are subject to

13    the rule of reason analysis.” State of Washington v. Jersey Mike’s Franchise

14    Systems, Inc., et al., No. 18-2-25822-7-SEA, Mot. to Dismiss (King Cty. Sup.

15    Ct. Nov. 11, 2018). On January 28, 2019, shortly after it held a hearing, the

16    court denied Jersey Mike’s motion to dismiss, preserving in full both the State’s

17    per se and quick look claims under the CPA. Id., Order Den. Def.’s Mot. to

18    Dismiss (Jan. 25, 2019). In short, a state court judge has already ruled that these

19    claims can be subject to per se liability under the CPA.

20          While there is certainly no dispute that federal case law is persuasive,

21    perhaps often highly so, the Washington State Legislature had expressed its

22

        AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                            Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                    5                         (206) 464-7744
 Case 2:18-cv-00244-SAB     ECF No. 36    filed 03/11/19   PageID.314 Page 11 of 18




 1    preference that courts interpreting the CPA should be free to depart from
 2    federal antitrust law in appropriate circumstances. That circumstance is met

 3    here to the extent that federal law supports an argument that no-poach

 4    agreements in franchise agreements should be analyzed under the rule of

 5    reason, though the state of Washington disagrees that it does.

 6    B.    Franchise Agreements          Have     Both Vertical        And      Horizontal
            Components
 7
            Section 1 of the Sherman Act prohibits “[e]very contract, combination in
 8
      the form of trust or otherwise, or conspiracy, in restraint of trade or commerce
 9
      among the several States.” 15 U.S.C. § 1. Restraints that are deemed unlawful
10
      per se include agreements among horizontal competitors to fix prices or to
11
      divide markets. Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S.
12
      877, 886 (2007). Sellers, like buyers, can be liable for horizontal agreements in
13
      restraint of trade. Mandeville Island Farms, Inc. v. Am. Crystal Sugar Co., 334
14
      U.S. 219, 235 (1948) (finding antitrust liability “even though the price-fixing
15
      was by purchasers, and the persons specially injured . . . are sellers, not
16
      customers or consumers”) (footnotes omitted). In contrast, agreements that are
17
      deemed purely vertical are governed by the far more deferential rule of reason.
18
            It would be a mistake to view a franchise agreement as vertical in all
19
      instances. In addition to their network of franchise locations, franchisors
20
      commonly own and operate their own corporate-owned stores in locations
21
      throughout the country. Accordingly, to the extent a franchise agreement
22

        AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                            Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                    6                         (206) 464-7744
 Case 2:18-cv-00244-SAB     ECF No. 36    filed 03/11/19   PageID.315 Page 12 of 18




 1    restricts solicitation and hiring among franchisees and a corporate-owned
 2    store—which is indisputably a horizontal competitor of a franchisee for labor—

 3    the agreement must properly be analyzed as a per se restraint. See, e.g., Am.

 4    Motor Inns. v. ¶, 521 F.2d 1230, 1253-54 (3d Cir. 1975) (holding that

 5    “otherwise unreasonable restraints of trade are not insulated from the antitrust

 6    laws by the fact that such company functions as a franchisor as well as”

 7    operating motels on the same horizontal market level as its franchisees).

 8    C.    Whether A No-Poach Provision Is Reasonably Necessary To A Larger
            Procompetitive Activity Is A Question Of Fact
 9
            Even in matters involving a restraint that is otherwise subject to per se
10
      scrutiny, the Supreme Court has carved out exceptions to summary
11
      condemnation, which merit discussion here only to dismiss their applicability.
12
      In NCAA v. Board of Regents, 468 U.S. 85 (1984) and Broadcast Music Inv. v.
13
      CBS, 441 U.S. 1 (1979), the Supreme Court applied the rule of reason to
14
      conduct that resembled price fixing. The Court justified applying the rule of
15
      reason in these context because (1) the blanket licenses at issue in BMI were
16
      novel, and (2) horizontal restraints on competition may be essential if a product
17
      is to be available at all. Over time, case law is now generally settled that even in
18
      an instance where a restraint might otherwise be viewed as per se illegal, it may
19
      nevertheless be “reasonably ancillary to the legitimate cooperative aspects of
20
      [a] venture” such that summary condemnation under the per se rule is
21
      inappropriate. Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133, 1151
22

        AMICUS CURIAE BRIEF BY THE                               ATTORNEY GENERAL OF WASHINGTON
                                                                           Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                 Seattle, WA 98104-3188
                                                    7                        (206) 464-7744
 Case 2:18-cv-00244-SAB     ECF No. 36     filed 03/11/19   PageID.316 Page 13 of 18




 1    (9th Cir. 2003) (citing Regents of the Univ. of Cal. v. ABC, 747 F.2d 511, 517
 2    (9th Cir. 1984). Specifically, “when restraints on competition are essential if the

 3    product is to be available at all,’ per se rules of illegality are inapplicable, and

 4    instead the restraint must be judged according to the flexible Rule of Reason.”

 5    Am. Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 203 (2010). That is

 6    not the case here.

 7          As mentioned, for over a year, the state of Washington has investigated

 8    the use of no-poach provisions in franchise agreements. All told, the State has

 9    issued investigative process to over 100 targets both within and without the

10    fast-food industry. To date, more than 50 franchisors have entered into an

11    Assurance of Discontinuance (AOD), a binding agreement in which they have

12    promised to (1) stop enforcing no poach provisions in their franchise

13    agreements; (2) stop including no-poach provisions in any new franchise

14    agreements after the AOD’s date of entry; and (3) amend franchise agreements

15    with entities in Washington immediately, and as they come up for renewal

16    nationwide, to remove no poach language. See Decl. of Assistant Attorney

17    General Rahul Rao ¶ 2 (18-cv-244 ECF No. 29-1 at 2; 18-cv-246 ECF No. 38-1

18    at 2; 18-cv-247 ECF No. 32-1 at 2). Through this process, the State has gained a

19    unique perspective on the use and purported justification of these no-poach

20    provisions and offers the following observations, from this vantage point.

21
22

        AMICUS CURIAE BRIEF BY THE                                 ATTORNEY GENERAL OF WASHINGTON
                                                                             Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                  800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                   Seattle, WA 98104-3188
                                                     8                         (206) 464-7744
 Case 2:18-cv-00244-SAB      ECF No. 36    filed 03/11/19   PageID.317 Page 14 of 18




 1          Franchise agreements among different systems contain many common or
 2    uniform provisions (e.g., use of trademarks, licensing, etc.). No-poach

 3    provisions are not among them. SeeAlan Krueger & Orley Ashenfelter, Theory

 4    and Evidence on Employer Collusion in the Franchise Sector at 27-28 (July

 5    2018)3 Indeed, nearly 1/3 of the franchisors the State issued process to did not

 6    include and have never included any form of a no-poach provision in their

 7    franchise agreements. In addition, in an almost every instance the State

 8    investigated, there was paucity of evidence on the extent to which franchisors

 9    have enforced no-poach provisions, raising significant question as to their

10    utility and importance to the franchisor’s system. Notably, as a result of the

11    State’s ongoing investigation, many franchisors began voluntarily ceasing

12    enforcement of no-poach provisions and affirmatively removing them from

13    future contracts.

14         For these reasons, franchisors should have a heavy burden to show that a no-

15   poach provision in a franchise agreement can be justified as a restraint that is

16   “reasonably necessary” to a separate, legitimate business transaction or

17   collaboration. See DOJ Statement of Interest at 3, 8 and 16 (18-cv-244 ECF No.

18   30; 18-cv-246 ECF No. 39; 18-cv-247 ECF No. 34).

19

20
21
22          3
                Available at http://ftp.iza.org/dp11672.pdf (last visited Mar. 8, 2019).

        AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                            Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                     9                        (206) 464-7744
 Case 2:18-cv-00244-SAB      ECF No. 36       filed 03/11/19   PageID.318 Page 15 of 18




 1                                   III.     CONCLUSION

 2          As the foregoing demonstrates, state antitrust laws are not mere mirror

 3   images of their federal counterparts; they can and do depart in certain instances,

 4   and a Washington state court has done precisely that in a matter substantially

 5   related to the present litigation.

 6          RESPECTFULLY SUBMITTED this 11th day of March 2019.

 7                                          ROBERT W. FERGUSON
                                            Attorney General
 8
 9                                          /s/ Eric Newman______
                                            ERIC NEWMAN, WSBA No. 31521
10                                          Assistant Attorney General
                                            Office of the Attorney General of Washington
11                                          Antitrust Division

12
13

14
15
16

17
18
19

20
21
22

        AMICUS CURIAE BRIEF BY THE                                   ATTORNEY GENERAL OF WASHINGTON
                                                                               Antitrust Division
        ATTORNEY GENERAL OF WASHINGTON                                    800 Fifth Avenue, Suite 2000
        NO. 2:18-CV-00244, 246, 247-SAB                                     Seattle, WA 98104-3188
                                                       10                        (206) 464-7744
 Case 2:18-cv-00244-SAB    ECF No. 36   filed 03/11/19   PageID.319 Page 16 of 18




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on March 1st, 2019, I caused to be delivered via the

 3    method listed below the document to which this Certificate of Service is

 4    attached (plus any exhibits and/or attachments) to the following:

 5
        NAME & ADDRESS                             Method of Delivery
 6
        Adam J Bernstein                           ☒CM/ECF System
 7      Paul Weiss Rifkind Wharton & Garrison      ☐ Electronic Mail
        LLP - NY                                   ☐ U.S. Mail
 8      1285 Avenue of the Americas New York,      ☐ Other:
        NY 10019-6064
 9      212-373-3397
        Fax: 212-757-3990
10      abernstein@paulweiss.com
11
        Angelo J Calfo                             ☒CM/ECF System
12      Calfo Eakes & Ostrovsky PLLC               ☐ Electronic Mail
        1301 Second Avenue Ste 2800                ☐ U.S. Mail
13      Seattle, WA 98101                          ☐ Other:
        206-294-7440
14      Fax: 206-407-2224
        angeloc@calfoeakes.com
15
        Daniel J Howley                       ☒CM/ECF System
16      Paul Weiss Rifkind Wharton & Garrison ☐ Electronic Mail
        LLP - DC                              ☐ U.S. Mail
17      2001 K Street, NW                     ☐ Other:
        Washington, DC 20006-1047
18      202-223-7372
        dhowley@paulweiss.com
19

20
21
22

       AMICUS CURIAE BRIEF BY THE                              ATTORNEY GENERAL OF WASHINGTON
                                                                         Antitrust Division
       ATTORNEY GENERAL OF WASHINGTON                               800 Fifth Avenue, Suite 2000
       NO. 2:18-CV-00244, 246, 247-SAB                                Seattle, WA 98104-3188
                                                 11                        (206) 464-7744
 Case 2:18-cv-00244-SAB   ECF No. 36      filed 03/11/19   PageID.320 Page 17 of 18




 1      Craig J Ackermann                            ☒CM/ECF System
        Ackermann & Tilajef PC                       ☐ Electronic Mail
 2      1180 South Beverly Drive Suite 610           ☐ U.S. Mail
        Los Angeles, CA 90035                        ☐ Other:
 3      310-277-0614
        Fax: 310-277-0635
 4      cja@ackermanntilajef.com
 5      Brian Denlinger                              ☒CM/ECF System
        Ackermann & Tilajef PC                       ☐ Electronic Mail
 6      Attorney at Law                              ☐ U.S. Mail
        2602 N Proctor Street Suite 205              ☐ Other:
 7      Tacoma, WA 98406
        253-507-4619
 8      bd@ackermanntilajef.com
 9      David W Kesselman                            ☒CM/ECF System
        Kesselman Brantly Stockinger LLP             ☐ Electronic Mail
10      1230 Rosecrans Ave Ste 690,                  ☐ U.S. Mail
        Manhattan Beach, CA 90266                    ☐ Other:
11      310-307-4555
        dkesselman@kbslaw.com
12
        India Lin Bodien                             ☒CM/ECF System
13      Attorney at Law                              ☐ Electronic Mail
        2522 N Proctor St #387                       ☐ U.S. Mail
14      Tacoma, WA 98407                             ☐ Other
        253-212-7913
15      india@indialinbodienlaw.com
16      Mary Helen Wimberly                          ☒CM/ECF System
        Kristen Ceara Limarzi                        ☐ Electronic Mail
17      US Department of Justice                     ☐ U.S. Mail
        Antitrust Division - DC                      ☐ Other:
18      950 Pennsylvania Avenue Room 3224
        Washington, DC 20530
19      202-514-4510
        maryhelen.wimberly@usdoj.gov
20      202-353-8629
        Kristen.limarzi@usdoj.gov
21      202-353-8629
22

       AMICUS CURIAE BRIEF BY THE                                ATTORNEY GENERAL OF WASHINGTON
                                                                           Antitrust Division
       ATTORNEY GENERAL OF WASHINGTON                                 800 Fifth Avenue, Suite 2000
       NO. 2:18-CV-00244, 246, 247-SAB                                  Seattle, WA 98104-3188
                                                   12                        (206) 464-7744
 Case 2:18-cv-00244-SAB   ECF No. 36   filed 03/11/19   PageID.321 Page 18 of 18




 1      Rudolf J Verschoor                        ☒CM/ECF System
        United States Attorney's Office           ☐ Electronic Mail
 2      920 W Riverside Avenue Room 340           ☐ U.S. Mail
        Spokane, WA 99201                         ☐ Other:
 3      509-353-2767
        usawae.rverschoorecf@usdoj.gov
 4
        Michael James Hines                       ☒CM/ECF System
 5      Kelly E Konkright                         ☐ Electronic Mail
        Rein Johnson                              ☐ U.S. Mail
 6      Lukins & Annis PS - SPO                   ☐ Other:
        717 W Sprague Avenue Suite 1600
 7      Spokane, WA 99201-0466
        509-455-9555
 8      Fax: 15093632490
        mhines@lukins.com
 9      kkonkright@lukins.com
        rjohnson@lukins.com
10

11      Robert A Atkins                           ☒CM/ECF System
        Paul Weiss Rifkind Wharton & Garrison     ☐ Electronic Mail
12      LLP – NY                                  ☐ U.S. Mail
        1285 Avenue of the Americas New York,     ☐ Other:
13      NY 10019-6064
        212-373-3000
14      Fax: 212-757-3990
        ratkins@paulweiss.com
15
16

17
                                   s/ Eric Newman
18                                 ERIC NEWMAN, WSBA No. 31521
                                   Assistant Attorney General
19

20
21
22

       AMICUS CURIAE BRIEF BY THE                             ATTORNEY GENERAL OF WASHINGTON
                                                                        Antitrust Division
       ATTORNEY GENERAL OF WASHINGTON                              800 Fifth Avenue, Suite 2000
       NO. 2:18-CV-00244, 246, 247-SAB                               Seattle, WA 98104-3188
                                                13                        (206) 464-7744
